STOCK TRANSFER AGREEMENT This Stock Transfer Agreement ("Agreement") is entered into this 1st day of April, 2008 by and between Nexia Holdings, Inc., a Nevada corporation (“NEXIA”) and Diversified Holdings I, Inc. (“DHI”), with their offices located at 59 West 100 South, Second Floor, Salt Lake City, Utah 84101, and Green Endeavors Ltd. (“GEL”), a Delaware corporation WHEREAS, GEL desires to acquire 100% ownership of Newby Salons L.L.C. from NEXIA and 85% ownership of Landis Salons, Inc. from DHI in exchange for the issuance of a convertible debenture in the sum of Three Million dollars ($3,000,000); and WHEREAS, NEXIA and DHI desire to transfer to GEL the ownership interests of Newby Salons LLC and Landis Salons, Inc. as set forth above, in exchange for the delivery to DHI of a convertible debenture in the amount of Three Million dollars ($3,000,000). NOW, THEREFORE with the above being incorporated into and made a part hereof for the mutual consideration set out herein and, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1. Exchange.
